Citation Nr: 1709879	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-46 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from January 1975 to February 1981.  
This case is currently before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.

This claim was previously remanded in June 2013 and February 2016.  When this claim was most recently before the Board in February 2016, it was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran is service connected for a left ganglion cyst, rated at 20% disabling.

2. The Veteran is service connected for a right spermatocele, rated at 0% disabling.

3. The Veteran is service connected for a left spermatocele associated with right spermatocele, rated at 0% disabling.

4. 	The Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this matter most recently in February 2016, instructing the RO to: (1) obtain updated VA treatment records; (2) schedule the Veteran for a VA examination to obtain a medical opinion on the occupational effects caused by the Veteran's service-connected disabilities; and (3) readjudicate the issue on appeal.

VA took appropriate steps to obtain updated VA treatment records.  The Veteran was scheduled for and attended an August 2016 VA examination in which a medical opinion was provided.  VA readjudicated the matter in an August 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to this instant claim.  
Duty to Notify

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v.  Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In the instant case, notice was provided to the Veteran in October 2014.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  A Supplemental Statement of the Case was provided in August 2016.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

Duty to Assist

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In August 2016, VA provided the Veteran a medical examination and obtained a medical opinion addressing the occupational effects caused by the Veteran's service-connected disabilities.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's paralysis of the radial nerve (left ganglion cyst, rated at 20 percent) and benign growths of genitourinary system (left and right spermatocele, rated at 0 percent), she provided a sufficiently detailed description of the disability, and she provided an analysis to support her opinion.  See Steft v. Nicholson, 21 Vet. App 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

III. TDIU and Extra-schedular Consideration

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (2016).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a) (2016).  Alternatively, for claimants who fail to meet the percentage thresholds set forth in § 4.16(a), the matter of a TDIU rating should be referred to the director of the Compensation Service for extraschedular consideration when it is found that the claimant is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet.App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet.App. 294, 295-97 (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16(b).

A. Schedular TDIU

The Veteran does not currently meet the certain disability percentage thresholds for TDIU.  The Veteran is currently service connected for paralysis of the radial nerve at 20 percent and benign growths of genitourinary system at 0 percent each for a combined rating of 20 percent.  The Veteran does not a have single service-connected disability ratable at 60 percent or more.  None of the Veteran's disabilities are rated at 40 percent or more and there is not a not a sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, and in consideration of the Court's holding in Rice, the Veteran does not meet the percentage requirements for a schedular TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Extra-Schedular TDIU Consideration

As the Veteran does not meet the certain disability percentage thresholds for TDIU, the Board now considers whether the Veteran meets the requirements for an extra-schedular TDIU consideration.  In order to determine whether the Veteran meets the requirements of and extra-schedular TDIU consideration the Board will look at whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

In his November 2014 Statement in Support of Claim, the Veteran indicated that he had been unemployed for several years.  The Veteran indicated that he had always worked jobs that required extensive use of the hands and that when he used his hands for long periods, his left hand would freeze and cramp for several minutes.  In his June 2014 VA Form 21-8940, the Veteran indicated that his education consisted of a high school general equivalency diploma and welding training.   

The Board finds the Veteran is competent to report difficulties with his left hand, including reports of freezing and cramping after prolonged use, and is credible in those assertions which are also supported by medical evidence of record.  However, the evidence does not support a finding that the Veteran's service-connected disabilities prevent him from being able to secure and follow a substantially gainful occupation.  In October 2008, based on the Veteran's statement, a VA examiner determined that the Veteran was right hand dominant.  The Veteran's service connected paralysis of the radial nerve is for his left wrist.  Based on the provided evidence it does not appear that the Veteran's dominant hand has been affected by his service-connected disability.  The August 2016 Examination found that  the "muscle spasms/cramps of his left hand would interfere with any physical employment that requires prolonged use of the left hand but would not allow for brief rest periods for the hand.  There is nothing to interfere with sedentary work."  See August 2016 C&P Examination.  Even the most liberal reading of the examiner's conclusion, in favor of the Veteran's contentions, finds that the Veteran is able to make use of his left hand in regards to physical employment, all he needs is a brief period of rest for it, and while he may need to rest his left hand, the Veteran still has use of his dominant right hand.   His service-connected left wrist disability does not prevent the Veteran from working, it only requires that the Veteran take a brief period of rest for it.  Furthermore, there is nothing that prevents the Veteran from doing sedentary work.

The August 2016 examiner also noted that the Veteran had previously worked as a mechanic and was currently finding work customizing Harley Davidson motorcycles - both of which are occupations that allow the Veteran to use, and most likely favor, his dominant hand, which has been unaffected by the Veteran's service connected disability.  The Veteran has use of his dominant hand and also use of his service-connected left hand (which only requires brief periods of rest) in these occupations.  No evidence has been provided that suggests that the Veteran is unable to work in these occupations due to his service connected disablitiy.  The Board finds that the Veteran's paralysis of the radial nerve in his left wrist does not prevent the Veteran from being able to secure and follow a substantially gainful occupation.       

In an August 2016 Examination report, the VA examiner opined that the Veteran's spematocele would not interfere with any occupation, either physical or sedentary.  As such, the Board finds that the Veteran's spematocele does not prevent the Veteran from being able to secure and follow a substantially gainful occupation.

Referral for extraschedular TDIU is unwarranted.  The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to TDIU is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.






ORDER

Entitlement to a TDIU is denied.




____________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


